FILED
                            NOT FOR PUBLICATION                              MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30203

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00109-WFN

  v.
                                                 MEMORANDUM *
JESUS MARTINEZ-GONZALEZ,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Jesus Martinez-Gonzalez appeals from the 48-month sentence imposed

following his guilty-plea conviction for being an alien in the United States after

deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martinez-Gonzalez argues that his sentence is substantively unreasonable

given the nature of the offense, his motivation for reentering the United States, and

his limited and stale criminal history. He further contends that the 16-level prior

conviction sentencing enhancement under U.S.S.G. § 2L1.2(b)(1)(A) is per se

unreasonable and resulted in a sentence that was greater than necessary.

       Martinez-Gonzalez’s argument that the 16-level sentencing enhancement is

per se unreasonable fails. See United States v. Amezcua-Vasquez, 567 F.3d 1050,

1054 (9th Cir. 2009); see also United States v. Barsumyan, 517 F.3d 1154, 1159

(9th Cir. 2008) (policy-based argument against the Guidelines must be asserted on

the ground that its operation in a particular case results in a sentence that is

unreasonable under 18 U.S.C. § 3553(a)).

      In light of the totality of the circumstances and the § 3553(a) factors, the

below-Guidelines sentence in this case is not substantively unreasonable. See Gall

v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                            2                                      10-30203